IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                      May 20, 2010 Session

                        CHARLES PARSLEY v. ELMER PRICE

                  Appeal from the Chancery Court for Hawkins County
                    No. 17178    Thomas R. Frierson, II, Chancellor


                  No. E2009-02382-COA-R3-CV - FILED JUNE 24, 2010


Charles Parsley (“the plaintiff”), proceeding pro se, sued Elmer Price (“the defendant”) in
the General Sessions Court for Hawkins County. In attempting to allege his cause of action,
the plaintiff employed a civil warrant form with the pre-printed designation, “Detainer
Summons.” The general sessions court transferred the case to the trial court.1 The trial court
correctly concluded that the plaintiff’s suit was not a detainer action but rather a suit “in the
nature of either quiet title or of ejectment.” Following a bench trial on September 22, 2009,
the court incorporated its written memorandum opinion into an order and granted “judgment
in favor of the defendant.” Plaintiff appeals. We affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                             Affirmed; Case Remanded

C HARLES D. S USANO, J R., J., delivered the opinion of the Court, in which D. M ICHAEL
S WINEY and J OHN W. M CC LARTY, JJ., joined.

Charles Parsley, Mooresburg, Tennessee, appellant, Pro Se.

Elmer Price, Mooresburg, Tennessee, appellee, Pro Se.




        1
         It is not clear in the record under what authority the case was transferred. However, no issue is
raised regarding the transfer.
                                    MEMORANDUM OPINION 2

       The plaintiff essentially argues, in non-legal language, that the evidence does not
support the trial court’s judgment or that the evidence preponderates against that judgment.
In other words, he basically says “I should have won” and “the defendant should have lost.”
In order to reach and address the plaintiff’s issues and arguments, we must have a transcript
of the evidence or a statement of the evidence heard by the trial court. In a document filed
by the plaintiff entitled “Notice of Designation of Record,” the plaintiff states “[t]here was
no court reporter present at the trial.” In any event, there is no transcript of the evidence
heard by the trial court.

        The plaintiff did file what he labeled “Statement of the Evidence Recounting [sic].”
This one-page document is essentially a series of arguments made by the plaintiff. For
example, he says a named surveyor “[h]as falsely testified while under oath”; that an exhibit
“was fabricated” by a witness; that something not identified “shows Mr. Weems [sic]
testimony to be false; and “false testimonies complied [sic] while under oath in the bench
trial shows a conspiracy to cover[-]up land that has been sold with no legal title.” This does
not conform to the statement of the evidence contemplated by the Rules of Appellate
Procedure. See Tenn. R. App. P. 24(c).

      The record does contain aerial photographs, TVA plats, surveys, and deeds; but these
documents are of no help to the court in the absence of the sworn testimony of the witnesses
who testified with respect to these documents. None of these documents are self-
explanatory.

        A party who takes an appeal and raises issues is responsible for the preparation and
filing of a record “as is necessary to convey a fair, accurate and complete account of what
transpired [in the trial court] with respect to those issues that are the bases of appeal.” Tenn.
R. App. P. 24(b); see also Tenn. R. App. P. 24(c) (“The statement [of the evidence] should



       2
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When
                  a case is decided by memorandum opinion it shall be designated
                  “MEMORANDUM OPINION,” shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.

                                                      -2-
convey a fair, accurate and complete account of what transpired with respect to those issues
that are the bases of appeal.”)

       In the absence of a proper record, we “must assume the sufficiency of the evidence
to support the judgment.” Taylor v. Allstate Ins. Co., 158 S.W.3d 929, 931 (Tenn. Ct. App.
2004) (quoting Houston v. Mounger, No. E2002-00779-COA-R3-CV, 2003 WL 22415363
at *2 (Tenn. Ct. App. Oct. 23, 2003)). The judgment of the trial court is affirmed. Costs on
appeal are taxed to the appellant Charles Parsley. Case remanded for collection of costs
assessed below.




                                                  _______________________________
                                                  CHARLES D. SUSANO, JR., JUDGE




                                            -3-